Citation Nr: 1824617	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-42 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a niacin deficiency.

2.  Entitlement to service connection for a dental disability for the purpose of compensation.

3.  Entitlement to service connection for carpal tunnel syndrome.

4.  Entitlement to service connection for a disability manifested by joint pain.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for migraines.

7.  Entitlement to service connection a bilateral foot disability.

8.  Entitlement to service connection for arthritis, to include as secondary to carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988 and from March 2004 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction lies with the RO in Waco, Texas.

A claim of service connection for a dental disability is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2017).  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim of service connection for compensation benefits and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for the purpose of compensation.  The claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is referred to the appropriate VAMC for the appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).

In July 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript is of record.

The issues of service connection for a dental disability for the purpose of compensation, a foot disability, carpal tunnel syndrome, joint pain, a knee disability, and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Niacin deficiency is not a disability for which service-connected compensation may be considered.


CONCLUSION OF LAW

The criteria for service connection for niacin deficiency have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Regarding the claim for service connection for niacin deficiency, the claim lacks legal merit, as explained below.  As the law, and not the facts, is dispositive of this matter, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Merits

The Veteran asserts that service connection for niacin deficiency is warranted.  At the Board hearing, the Veteran's attorney conceded that niacin deficiency is a laboratory finding.  See Board Hearing Transcript at 28.

VA's position is that laboratory findings are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).  There is no case law to the contrary.  See Neary v. Shinseki, No. 11-1407, 2012 WL 3641438 (Vet. App. Aug. 24, 2012) (declining to address argument that hyperlipidemia is not a disability but a laboratory finding that manifests itself only in laboratory test results and finding Board's reasons and bases adequate).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

Service connection can only be granted for a disability due to disease or injury or caused or aggravated by service connected disease or injury.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a),(b).  In this case, although the Veteran asserts that he experiences a niacin deficiency, given the above definitions and position of VA with regard to the nature of laboratory findings, the Board finds that the condition for which the Veteran is claiming service connection is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for niacin deficiency is denied.

ORDER

Service connection for niacin deficiency is denied.


REMAND

The Board notes that the Veteran attributes his current disabilities to his first period of service, which spans three years.  Voluminous service treatment records (STRs) from the Veteran's second period of service are of record.  Regarding the first period, however, October 1988 reports of medical examination and medical history and only a few other sporadic STRs are of record.  The October 1988 report of medical history notes that the Veteran had teeth pulled-as he has asserted happened during service-but there are no dental STRs from the first period of service associated with the claims file.  It appears that the Veteran's complete STRs from his first period of active service are not associated with the claims file.  

Related to the above, the Veteran has asserted that he underwent foot surgery during service in either 1986 or 1987.  Notably, in-patient hospitalization records from service are often maintained separately from other STRs.  The claims file does not reveal that a separate request for those records was made.

Therefore, the AOJ should undertake appropriate action to attempt to obtain any outstanding service treatment records, to include inpatient records related to the foot surgery at Fort Hood, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) as regards requests for records from Federal facilities.

Also, the Veteran has not afforded a VA examination to determine the nature and etiology of any disability for which service connection is sought and no opinion as to such was rendered.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Regarding the claimed carpal tunnel syndrome, foot disability, dental disability and migraines, the Veteran testified that he began experiencing symptoms related to those disabilities in service.  See Board Hearing Transcript.  Regarding the joint pain and knee problems, the Veteran testified that he began experiencing symptoms related to those problems shortly following service.  See id.  Given the above, the Board finds this evidence is sufficient to trigger VA's duty to provide the Veteran with an examination under McLendon.

Regarding the dental disability, VA has limited recognition of dental disability for compensation purposes.  Only certain types of dental and oral conditions that are listed under 38 C.F.R. § 4.150 (2017), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla, are recognized as a compensable dental disability.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Code 9913; see Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2017).

It should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 607 F.3d. 802 (Fed. Cir. 2010).

Here, the Veteran is claiming that he has experienced loss of bone density in the jaw.  See Board Hearing Transcript at 12.  As such, as part of the VA examination afforded to the Veteran, the examiner should detail what type of dental disability the Veteran experiences.

Finally, as the Veteran has asserted that he experiences arthritis secondary to carpal tunnel syndrome, those claims are inextricably intertwined and the Board will defer adjudication of the arthritis claim pending development of the carpal tunnel claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Contact the appropriate repository(ies) to search for complete service treatment records from the period of service that spanned from December 1985 to December 1988 AND pertinent inpatient treatment records from 1986 or 1987 at the hospital at Fort Hood, Texas, and follow all procedures outlined in 38 C.F.R. § 3.159(c)(2).

2.  Schedule the Veteran for a VA examination to determine the etiology of any carpal tunnel disability, arthritis, knee disability and joint pain.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

a.) Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed carpal tunnel syndrome, arthritis, disability manifested by joint pain and/or knee disability, had its onset during service or is otherwise related to service?

In addressing the above, the examiner should comment on the Veteran's reports of wrist pain during service and joint pain shortly following his first period of active service.

b.)  If the examiner determines that carpal tunnel syndrome is related to service, is it at least as likely as not (at least a 50 percent probability) that any arthritis was (a) caused by or (b) aggravated by carpal tunnel syndrome?

The examiner must provide a complete rationale for any opinion set forth. In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3.  Schedule the Veteran for a VA examination to determine the etiology of any foot disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed foot disability had its onset during service or is otherwise related to service?

In answering the above, the examiner should comment on the Veteran's report of foot surgery during his first period of active service.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

4.  Schedule the Veteran for a VA examination to determine the etiology of any migraine disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed migraine disability had its onset during service or is otherwise related to service?

In answering the above, the examiner should comment on the report of medical history noting headaches and the Veteran's report of headaches since his first period of active service.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

5.  Schedule the Veteran for a VA examination to determine the etiology of any dental disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should identify any dental disabilities that have been diagnosed since approximately April 2013 (even if the disability is currently in remission or has completely resolved).

The examiner should address the following for each diagnosed dental disability:

Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed dental disability had its onset during service or is the result of a disease or injury in service?

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

6.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


